Citation Nr: 0913862	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for kidney stones.

2. Entitlement to service connection for diabetes mellitus as 
a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in Waco, Texas, which denied a petition to reopen a claim of 
service connection for kidney stones and denied a claim of 
service connection for diabetes mellitus.  Subsequently, the 
RO issued an August 2008 supplemental statement of the case 
(SSOC) denying service connection for kidney stones on the 
merits.  

Notwithstanding the RO's decision to reopen the previously 
disallowed claim of kidney stones, the Board is nevertheless 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

Subsequent to the issuance of the August 2008 SSOC, the 
Veteran submitted additional evidence which was not 
considered by the RO.  The Veteran has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2008).

In February 2009, the Veteran testified at a VA Central 
Office hearing before the undersigned Veterans Law Judge.  
The Veteran also testified at a July 2007 videoconference 
hearing before a Decision Review Officer (DRO).  Transcripts 
of these proceedings have been associated with the claims 
file.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed December 1978 RO rating decision, of which 
the Veteran was notified in the same month, denied a claim of 
entitlement to service connection for kidney stones.  

2. Additional evidence received since the December 1978 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for kidney stones.  

3. The preponderance of the evidence does not establish that 
the Veteran currently has nephrolithiasis.


CONCLUSIONS OF LAW

1. The December 1978 rating decision denying the claim of 
service connection for kidney stones is final.  38 U.S.C.A. 
§  7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for kidney stones has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. Nephrolithiasis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in October 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Here, the Veteran's petition to reopen his claim of 
service connection for kidney stones has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on the petition to reopen is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Records from the William 
Beaumont Army Medical Center have been associated with the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in June 2008 to 
obtain an opinion as to whether he has kidney stones that can 
be directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that he has a 
current disability related to kidney stones.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has kidney stones as a result of 
active service.  The original claim of service connection for 
kidney stones was denied in a December 1978 RO rating 
decision, and the Veteran did not initiate a timely appeal.  
This decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including calculi of the kidney, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim of service connection for kidney stones 
was previously denied because the claimed condition was not 
shown by the evidence of record.  In order for the claim to 
be reopened, the Veteran must have submitted evidence 
demonstrating that he currently has kidney stones.  

Since the December 1978 rating decision, the RO has received 
transcripts of the Veteran's testimonies at the July 2007 DRO 
and February 2009 Board hearings concerning the nature of his 
kidney stones condition.  In addition, the Veteran was 
provided a VA compensation examination in June 2008 to 
evaluate his genitourinary system.  The examination report 
has been associated with the claims file.  The aforementioned 
medical evidence is neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim.  The Board also notes that such evidence, if 
credible, relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the Veteran has a 
current disability of kidney stones.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.

Initially, the Board notes that there is evidence of an 
inservice disease or injury.  Service treatment records show 
that the Veteran was hospitalized in December 1959 for 
passing a kidney stone.  A subsequent January 1963 
examination report indicates that the duration of this 
hospitalization had been 13 days.  At separation examination 
in December 1974, it was noted that the Veteran had been 
hospitalized at William Beaumont in 1959 for passing kidney 
stones.  As the evidence establishes that the Veteran 
incurred a disease or injury in service, the inquiry that 
follows is whether there is medical evidence of a current 
disability.  

At the February 2009 Central Office hearing, the Veteran 
testified that he has had problems with his kidneys at least 
once or twice a month since the 1959 incident.  However, the 
Board has reviewed the claims file and finds that there is no 
competent medical evidence showing that the Veteran currently 
suffers from a kidney stone problem.  Although his medical 
records reflect treatment for a number of conditions, 
including diabetes mellitus, hypertension, dyslipidemia, 
upper gastrointestinal pain and chest pain, there is no 
indication that he has been treated for kidney stones at any 
time since the 1959 hospitalization.  The only evidence of 
any problems related to the urinary tract system is treatment 
for hematuria in April 2005.  

The Veteran was afforded a VA genitourinary examination in 
June 2008 to assess the current nature and etiology of his 
claimed disability.  The Board finds the examination report 
to be comprehensive and sufficient in addressing whether the 
Veteran has a current kidney stone problem that is related to 
service.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file and electronic medical 
records prior to rendering his conclusion.  The examiner 
provided a summary of the Veteran's relevant medical history 
and noted his treatment for passing a kidney stone in 1959 
while in service.  Following a physical examination and 
urinalysis, the examiner diagnosed the Veteran with a history 
of nephrolithiasis and noted that there was no evidence of 
recurrence of this condition.  The examiner explained that 
the Veteran did not have a current condition that was related 
to his history of kidney stone in 1959.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran has failed to submit any 
competent medical evidence showing that he has a current 
disability.  The Veteran contends that he has continued to 
suffer from nephrolithiasis since his 1959 hospitalization 
for a kidney stone; however, there are no documented 
complaints or treatment of any current kidney problems in his 
medical records.  The only medical evidence of record that 
addresses the Veteran's claimed disability is the June 2008 
VA examination report, which specifically finds that he does 
not have a current condition that is related to his history 
of nephrolithiasis in service.  The Board notes that this 
examination report is thorough and supported by objective and 
clinical findings, and is therefore adequate upon which to 
base a decision.  

The Board is mindful of the Veteran's statements that he 
currently suffers from nephrolithiasis.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he was 
hospitalized in service for passing a kidney stone.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the etiology of his currently claimed disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the Board finds that the medical evidence of record 
fails to demonstrate that the Veteran currently has 
nephrolithiasis.  Absent evidence of a current disability, 
the Veteran's claim fails to meet the requirements for 
service connection and the Board need not undertake an 
analysis as to whether the claimed condition is related to 
service.  

In view of the foregoing, the Board concludes that service 
connection for kidney stones is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for kidney stones has been received; to 
that extent only, the appeal is granted.

Entitlement to service connection for kidney stones is 
denied.  


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision on the issue of entitlement to service 
connection for diabetes mellitus.

In April 2008, following the issuance of the Marcy 2007 
rating decision and September 2007 statement of the case 
(SOC), the RO received additional medical evidence consisting 
of a June 2006 hospital report and associated treatment 
records from William Beaumont Army Medical Center.  Although 
select pages of this evidence had previously been submitted 
to VA by the Veteran, most of it was new and relevant to the 
present claim.  It appears, however, as though the RO treated 
this entire body of evidence as duplicative.  Instead of 
readjudicating the claim in light of the new evidence, the RO 
issued an August 2008 SSOC stating that this evidence was 
duplicative and had already been considered in the September 
2007 SOC.  For this reason, the Board finds it necessary to 
remand this issue for review by the Agency of Original 
Jurisdiction (AOJ) in the first instance.  

The Board observes that there is conflicting medical evidence 
in the record as to nature of the Veteran's diabetes 
mellitus, specifically, whether it is type 1 or type 2.  
Although the treatment records from William Beaumont Army 
Medical Center indicate type 2 diabetes, the examiner at the 
February 2007 VA examination diagnosed the Veteran with 
diabetes mellitus type 1, not type 2, due to the fact that 
his C-peptide was low.  It is noted that the examiner's 
opinion was rendered before all of the medical records from 
William Beaumont Army Medical Center had been associated with 
the claims file and that he did not have an opportunity to 
review the complete hospital report and corresponding 
treatment records.  In this regard, the examiner's opinion 
was not based on a review of all of the relevant evidence of 
record.  On remand, the Veteran should be scheduled for a new 
VA examination so that the complete record of the Veteran's 
June 2006 hospitalization and initial diagnosis of diabetes 
mellitus can be reviewed by a medical professional and an 
opinion rendered in view of all of the available evidence as 
to whether the Veteran has type 1 or type 2 diabetes 
mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for an appropriate VA examination to 
assess the current nature and etiology of 
his diabetes mellitus.  The entire claims 
file must be made available to the 
examiner for review, particularly the 
medical records from William Beaumont 
Army Medical Center that were recently 
associated with the claims folder in 
2008, and the examiner should note that 
it has been reviewed.  

After reviewing the file and performing a 
thorough examination, the examiner should 
render an opinion as to whether the 
Veteran has type 1 or type 2 diabetes 
mellitus.  If the Veteran is found to 
have type 1 diabetes, the examiner 
should: (1) explain the discrepancy 
between this finding and the diagnosis of 
diabetes type 2 in the William Beaumont 
Army Medical Center records; and (2) 
comment on the Veteran's advanced age at 
the onset of this disease.  If, however, 
the nature of the diabetes cannot be 
determined with relative certainty, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that the nature of the 
diabetes is type 2.  

The examiner should provide a complete 
rationale for any opinion given.  

2. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for diabetes mellitus.  All 
new evidence received since the issuance 
of the September 2007 SOC and August 2008 
SSOC.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


